This is an original proceeding in this court instituted by the respondent and its insurance carrier before the State Industrial Commission, to obtain a review of an award made by the State Industrial Commission against them and in favor of the claimant therein.
The record shows that the claimant received an accidental personal injury, resulting in temporary total disability, for which an award was made in his favor on June 7, 1925. The amount of the compensation awarded was paid, receipt therefor was filed, and the cause was marked closed. On January 8, 1932, the claimant filed a motion to reopen the case and for permission to submit proof of permanent disability. That motion was sustained. After a hearing the Commission found that there had been a change of condition of the claimant after June 7, 1925, resulting in ten per cent. permanent loss of the use of the left leg as a direct result of the accidental injury sustained on March 5, 1925. An award was made in favor of the claimant.
Since the award of June 7, 1925, was for only temporary total disability, the claimant was entitled to prove that he had sustained a permanent partial disability as a result of the same injury, if he could do so.
We have carefully examined the record in this case, and we find that the only testimony which shows a permanent disability is the testimony of Dr. Woodson. An examination of his testimony discloses nothing from which this court can conclude that the existing permanent disability was caused by the accidental injury complained of. There was no competent evidence reasonably tending to support the finding that the permanent partial disability was a result of the accidental injury sustained on March 5, 1925.
The award is vacated.
RILEY, C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur. CULLISON, V. C. J., absent *Page 192